PER CuRiam.
An attorney has no right, in the absence of express authority, to waive or surrender by agreement or otherwise the substantial rights of his client. Bailey v. McGill, 247 N.C. 286, 100 S.E. 2d 860.
This Court said in S. v. Barley, 240 N.C. 253, 81 S.E. 2d 772: “The relation of attorney and client rests upon principles of agency, and not guardian and ward. While an attorney has implied authority to make stipulations and decisions in the management or prosecution of an action, such authority is usually limited to matters of procedure, and, in the absence of special authority, ordinarily a stipulation operating as a surrender of a substantial right of the client will not be upheld.”
It will be noted that while former counsel for defendant stated in open court that he entered the plea of guilty in good faith, he did not say that he had been authorized to enter such plea.
The judgment entered below will be vacated and set aside and the cause remanded to the end that the court below may find the facts and determine whether or not the plea entered at the May Term 1960 was authorized.
Reversed and remanded.